Citation Nr: 9902539	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-40 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus disability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for bilateral knee 
disability on a secondary basis.

3.  Entitlement to service connection for low back disability 
on a secondary basis.

4.  Entitlement to service connection for bilateral hip 
disability on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
February 1946.

This matter comes before the Board of Veterans Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  This case was remanded by the Board in September 
1997 for further development; it was returned to the Board in 
November 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veterans bilateral pes planus disability is not 
shown to exhibit objective evidence of marked deformity, pain 
on manipulation and use accentuated, indication of swelling 
on use, or characteristic callosities.

3.  The veterans bilateral knee disability was not caused or 
chronically worsened by service-connected disability.

4.  The veterans low back disability was not caused or 
chronically worsened by service-connected disability.

5.  The veterans bilateral hip disability was not caused or 
chronically worsened by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
disabling for bilateral pes planus disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5277 
(1998).

2.  Bilateral knee disability is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).

3.  Low back disability is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998).

4.  Bilateral hip disability is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veterans claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).





I.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veterans bilateral pes planus disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veterans 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veterans 
service ended in February 1946.  Service connection for 
bilateral pes planus disability was granted in June 1946, 
evaluated as 10 percent disabling.  This evaluation has 
remained in effect since that time.

The veteran was afforded a VA examination in October 1994, at 
which time he complained of bilateral foot pain exacerbated 
by activity.  He indicated that he continued to use shoe 
inserts.  Physical examination of the right foot disclosed 
the absence of any gross angular deformities.  No abnormal 
callosities on the dorsal surface and no significant 
callosities on the plantar surface were identified; no bunion 
or bunionette deformities were present.  Examination of the 
left foot disclosed the absence of any gross angular 
deformities or of any unusual callosities of the dorsal or 
plantar surfaces; no bunion or bunionette deformities were 
identified.  Loss of the medial longitudinal arch to a mild 
degree was reported on weight bearing, and the veterans 
weight bearing axis was reportedly slightly medial to the 
forefoot and mid foot to a mild to moderate extent.  The 
veteran was able to incompletely reconstitute the medial 
longitudinal arches bilaterally by standing on his toes.  The 
veterans hind foot was reportedly in normal valgus alignment 
and neurological examination disclosed normal and symmetric 
reflexes, without any strength deficits.  X-ray studies 
reportedly showed early degenerative changes in the mid foot, 
bilaterally, with no other abnormalities.  The veteran was 
diagnosed with bilateral flat foot deformity with mild 
degenerative changes and mild to moderate clinical deformity.

At his July 1996 hearing before a hearing officer at the RO, 
the veteran testified that he experienced bilateral foot pain 
after activity, particularly when walking prolonged 
distances.  He reported that he can walk up to a mile before 
experiencing severe foot discomfort, and he indicated that he 
wears arch supports for his disability.  He stated that his 
feet become swollen after walking or prolonged standing, and 
he averred that he has calluses on both feet.  The veterans 
wife testified that the veteran tends to walk with an 
abnormal gait.  

On file is the report of a July 1996 VA examination, at which 
time the veteran reported that he had been diagnosed with 
insulin dependent diabetes mellitus.  He reported that his 
foot pain had increased in severity over time, and that his 
feet are particularly painful following activities such as 
walking or mowing the lawn.  He reported experiencing 
difficulty with traversing stairs.  He indicated that he is 
able to walk about one mile if he rests several times.  He 
reported that he wears bilateral shoe inserts, and that 
without such inserts he has significant amounts of mid 
plantar pain.  He informed the examiner that he uses pain 
medications with some relief.  The veteran presented on 
physical examination with pronation of both feet, and 
tenderness over the mid portion of the plantar fascia was 
elicited.  The veteran was unable to reconstitute his arches 
well when standing on his toes and exhibited moderate 
difficulty with toe raising, but the examiner determined that 
the veterans posterior tibialis tendon was functioning.  
Neurological examination disclosed normal deep tendon 
reflexes with normal sensation in the feet and a palpable 
dorsalis pedis pulse bilaterally, without any strength 
deficits.  X-ray studies of feet were normal.  The veteran 
was diagnosed with bilateral pes planus. 

Of record is a statement by Fred M. James, D.P.M., dated in 
July 1996, which indicates that the veteran has been 
diagnosed with neuropathy of both feet.

Pursuant to the Boards September 1997 remand the veteran was 
afforded a VA examination in July 1998.  At that time, he 
reiterated that his feet become painful following extended 
periods of ambulation and standing.  He indicated that he can 
ambulate for approximately one mile without significant 
disability and denied current use of orthoses.  Physical 
examination disclosed the presence of bilateral pes planus.  
The veteran was able to completely reconstitute his arches 
upon standing on tiptoes, and no tenderness over the 
posterior tibial tendon was elicited.  No angular deformity 
at the calcaneus on either foot was identified.  The veteran 
manifested 2+ dorsalis pedis pulses and 1+ ankle reflexes 
bilaterally and sensation was intact to his toes.  The 
veteran exhibited no strength deficits.  There was no 
evidence of pain to palpation of the veterans ankle, hind 
foot, mid foot or forefoot joints, and no ulcers were 
identified.  There was no evidence of vascular problems or 
venous stasis changes.  Range of ankle motion testing 
disclosed dorsiflexion to 20 degrees and plantar flexion to 
40 degrees, bilaterally.  X-ray studies of the feet 
reportedly showed mild degenerative changes throughout the 
mid foot bilaterally, but without evidence of fractures, 
dislocations or malalignment.  The veteran was diagnosed with 
bilateral pes planus.

The RO rated the veterans bilateral pes planus disability 
under Diagnostic Code 5276.  This code provides a 10 percent 
rating for bilateral moderate flatfoot, with weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  A 30 
percent rating is warranted for bilateral severe flatfoot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  
38 C.F.R. § 4.71a, DC 5276.  Bilateral weak foot is rated 
according to the underlying condition, with a minimum rating 
of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5277 
(1998).

The Board observes that the evidence of record demonstrates 
that the veterans disability picture for his service-
connected bilateral pes planus most nearly approximates the 
criteria for a 10 percent evaluation under DC 5276.  A review 
of the medical records discloses that the veteran exhibits 
mild loss of the medial longitudinal arches of both feet, but 
there is no indication that the deformity associated 
therewith is more than moderate.  Indeed, the clinical 
deformity was described as mild to moderate by VA examiners.  
Further, despite difficulty on earlier examinations with 
standing on his toes, the veteran recently demonstrated the 
ability to reconstitute his arches while on raised toes and 
moreover has consistently demonstrated normal functioning of 
his posterior tibialis tendon.  The Board notes that although 
the veteran has been diagnosed with bilateral foot neuropathy 
and degenerative changes, neurological examinations of his 
feet have largely remained normal and service connection is 
not in effect for the neuropathy or degenerative changes.

No significant or unusual callosities were identified on 
examination in October 1994, and subsequent VA examinations 
in July 1996 and July 1998 failed to disclose the presence of 
any callosities.  Moreover, despite testimony by the veteran 
to the effect that his feet swell on use, no swelling was 
identified on the several examinations of record.  The Board 
lastly notes that although the veterans feet exhibit pain on 
use, with X-ray evidence suggestive of degenerative changes, 
and although he exhibited some tenderness to palpation at his 
July 1996 examination, recent VA examination failed to 
disclose any objective evidence of pain or tenderness 
associated with the veterans pes planus, and the evidence 
does not otherwise demonstrate accentuated pain on 
manipulation and use.  When all of the evidence, including 
the objective medical findings showing the absence of marked 
deformity, callosities, swelling, or pain accentuated on 
manipulation and use, is considered, there simply is no 
reasonable support for a finding that the veterans bilateral 
pes planus disability more nearly approximates severe than 
moderate.  Accordingly, an increased evaluation for the 
veterans bilateral pes planus disability is not warranted.

The Board notes that a higher rating may be awarded based on 
functional loss due to pain, under 38 C.F.R. § 4.40 (1998), 
or based on weakness, fatigability or incoordination pursuant 
to 38 C.F.R. § 4.45 (1998).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board notes, however, that functional 
impairment caused by pain is specifically contemplated by the 
diagnostic code relating to pes planus.  Moreover, no 
evidence of weakness was identified on multiple VA 
examinations, and while the veteran exhibits an altered gait, 
there is no medical evidence suggesting, and the veteran has 
not contended, that any incoordination associated therewith 
is so significant as to constitute functional impairment 
warranting a higher evaluation under the criteria of 
38 C.F.R. §§ 4.40 and 4.45.  Accordingly, the Board finds 
that the 10 percent evaluation assigned the veterans 
bilateral pes planus disability adequately compensates for 
all demonstrated functional impairment associated with the 
disability.

The Board lastly notes that the veteran, in an October 1998 
statement, challenged the adequacy of the July 1998 VA 
examination, contending that the X-ray studies of his feet 
performed at that examination were accomplished while his 
feet were in a nonweight-bearing position, and that they 
therefore do not accurately reflect the severity of his 
disability.  The Board notes that the veteran nevertheless 
indicated that he did not desire a new examination, and in 
any event the results of several other X-ray studies and 
clinical evaluations of the veterans feet are on file.  The 
Board therefore concludes that the medical evidence of 
record, including the report of the July 1998 VA examination, 
is adequate for the purposes of adjudicating the veterans 
claim.  

II.  Service connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Additional 
disability resulting from the aggravation of a nonservice- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).




A.  Bilateral knee disability

Service medical records show treatment for abrasions to the 
left knee, but are negative for evidence of chronic knee 
disability.

On file is the report of an April 1962 VA examination, which 
recorded the veterans complaints of recent trouble along the 
medial collateral ligament of his right knee, particularly 
during winter months.  The examiner concluded that the 
veterans pes planus deformity could be the cause of the 
veterans knee strain, especially when the veteran wears high 
boots or overshoes.  No diagnosis of right knee disability 
was rendered.

At the veterans October 1994 VA examination he reported that 
his knee problems developed gradually, without a history of 
specific injury, and that his knee pain is exacerbated by 
activity.  He indicated that his right knee is 
symptomatically worse than his left knee, and that his pain 
is localized to the medial aspect of the knees.  Following 
physical examination and X-ray studies of the knees, the 
examiner diagnosed the veteran with bilateral knee pain with 
radiographic evidence of degenerative joint disease of the 
medial compartments.  In a November 1994 statement, the 
examiner clarified that the degenerative changes of the 
veterans knees were likely due to the natural process of 
aging.

At his July 1996 hearing before a hearing officer at the RO, 
the veteran reported a 10 year history of gradually worsening 
knee problems.  He stated that he can walk for about one mile 
before he experiences severe discomfort, and his wife 
testified that the veteran tends to walk with an abnormal 
gait.  

The veteran was afforded a VA examination in July 1996, at 
which time he complained of gradually increasing pain in his 
knees, particularly with walking.  He reported that he is 
able to walk about one mile but must stop several times.  He 
denied a significant history of injury to his knees.  
Following physical examination and X-ray studies of the 
knees, the veteran was diagnosed with bilateral degenerative 
joint disease of the knees.  The examiner opined that the 
degenerative changes of the knees could be significantly 
enhanced by his pes planus deformity.

The veteran was afforded another VA examination in July 1998, 
at which time he reiterated his previous complaints and 
history concerning his bilateral knee disability.  Following 
physical examination and X-ray studies of the knees, the 
veteran was diagnosed with degenerative joint disease of both 
knees.  In addressing the etiology of the veterans 
complaints, the examiner indicated that X-ray studies and 
clinical examination suggest that the veterans bilateral 
knee pain is caused by degenerative changes, but that these 
degenerative changes are the result of the natural process of 
aging.  He stated that it was unlikely that the bilateral 
knee disability was caused by the veterans service-connected 
pes planus, and he concluded that the bilateral knee 
disability was not significantly affected by the pes planus.

Although the veteran maintains that his bilateral knee 
disability was caused or chronically worsened by his service-
connected bilateral pes planus, the preponderance of the 
evidence is against his claim.  In this regard the Board 
notes that although the April 1962 examination report 
indicated that the veterans bilateral pes planus could have 
caused his alleged right knee strain, no diagnosis of knee 
disability was rendered at that time, and recent medical 
evidence has attributed the veterans bilateral knee 
complaints to degenerative joint disease caused by the 
natural process of aging.  Moreover, the only other medical 
opinion supportive of the veterans claim, the July 1996 VA 
opinion, indicates only that it is possible that the 
veterans bilateral knee degenerative changes were 
significantly affected by his pes planus.  In contrast, a 
subsequent VA examination report directly addressed the 
etiology of the veterans bilateral knee disability and 
concluded that it was in fact unlikely that the veterans pes 
planus either caused or chronically worsened his bilateral 
knee disability.

In essence, the medical opinions supporting the veterans 
claim are only minimally supportive.  They clearly provide no 
basis for concluding that it is at least as likely as not 
that his bilateral knee disability was caused or chronically 
worsened by his service-connected bilateral pes planus.  The 
only other medical opinion addressing the etiology of the 
bilateral knee disability is clearly against the veterans 
claim.  The Board therefore finds that application of the 
evidentiary equipoise rule, which mandates that where the 
evidence is balanced and a reasonable doubt exists as to a 
material issue, the benefit of the doubt shall be given to 
the claimant, is not required in this case.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1998); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  38 U.S.C.A. § 5107.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veterans claim for service 
connection for bilateral knee disability on a secondary 
basis.

B.  Low back disability

At the veterans October 1994 VA examination he reported that 
he was hospitalized for low back pain in the 1940s, although 
he denied any history of specific injury.  He informed the 
examiner that his low back pain had developed gradually.  
After examination of the veteran and review of X-ray studies 
of the lumbar spine, the veteran was diagnosed with low back 
pain with degenerative disk disease and degenerative L5-S1 
spondylolisthesis.  In a November 1994 statement, the 
examiner clarified that the veterans low back pain was 
caused by degenerative disk disease and that, in light of the 
absence of any history of previous injury or unusual activity 
that would cause additional strain on his back, this disease 
process was attributable to the natural process of aging.

At his July 1996 hearing the veteran testified that his low 
back had bothered him for many years and that he was told his 
pain was attributable to a slipped disk.  He indicated that 
he was offered surgery for relief of his symptoms, but that 
he refused.  The veterans wife testified that the veteran 
tended to walk with an abnormal gait.  

At his July 1996 VA examination, the veteran reported that he 
experienced problems with his back in the 1960s, although he 
denied a history of specific injury, and that he had since 
experienced increasing low back pain.  X-ray studies of the 
lumbar spine showed degenerative changes and L5-S1 
spondylolisthesis.  The examiner opined that it was unlikely 
that the veterans pes planus caused the low back disability, 
but he stated that it could have been aggravated by the 
veterans gait.

At his July 1998 VA examination, the veteran complained of 
pain, but without any particular symptoms of radiculopathy.  
X-ray studies disclosed the presence of spondylolisthesis and 
degenerative changes, and the veteran was diagnosed with L5-
S1 spondylolisthesis with moderate degenerative disk disease 
of the lumbar spine.  With respect to the etiology of the 
veterans low back disability, the examiner indicated that X-
ray studies and clinical examination suggest that the 
veterans low back pain is caused by degenerative changes, 
but that these degenerative changes are the result of the 
natural process of aging.  He stated that it was unlikely 
that the low back disability was caused by the veterans 
service-connected pes planus, and he concluded that the low 
back disability was not significantly affected by the pes 
planus.

Although the veteran maintains that his low back disability 
was caused or chronically worsened by his service-connected 
bilateral pes planus, the preponderance of the evidence is 
against his claim.  In this regard the Board notes that none 
of the medical evidence of record suggests that the veterans 
low back disability was caused by his service-connected pes 
planus, and the only medical evidence supportive of the 
veterans claim is the report of the July 1996 VA 
examination, which suggests only that it is possible that the 
veterans low back disability could have been aggravated by 
the veterans gait.  In contrast, VA examiners in October 
1994 and July 1998 attributed the veterans low back 
disability to the natural process of aging, and the July 1998 
examiner in particular directly addressed the veterans 
contentions, and concluded that it was in fact unlikely that 
the veterans pes planus either caused or chronically 
worsened his low back disability.

In essence, the medical opinion supporting the veterans 
claim is only minimally supportive, and clearly provides no 
basis for concluding that it is at least as likely as not 
that his low back disability was caused or chronically 
worsened by his service-connected bilateral pes planus.  The 
other medical opinions addressing the etiology of the low 
back disability are clearly against the veterans claim.  The 
Board therefore finds that application of the evidentiary 
equipoise rule is not required in this case.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1998); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  38 U.S.C.A. § 5107.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veterans claim for service 
connection for low back disability on a secondary basis.

C.  Bilateral hip disability

At his October 1994 VA examination, the veteran reported 
experiencing intermittent hip pain exacerbated by activity 
and changes in weather.  Following physical examination and 
reportedly normal X-ray studies of the hips, the veteran was 
diagnosed with bilateral hip pain.  In a November 1994 
statement, the examiner clarified that the veterans hip 
complaints could represent either radiation from the 
veterans low back disability, or pain resulting from his 
bilateral knee degenerative joint disease. 

At his July 1996 hearing, the veteran reported that he 
recently had an episode of left hip bursitis, although he 
continued to aver that his bilateral hip disability resulted 
from wear and tear caused by his pes planus disability.  The 
veterans wife testified that the veteran tended to walk with 
an abnormal gait.  

The veteran was afforded a VA examination in July 1996, at 
which time he complained of gradually worsening pain in his 
hips, particularly with walking.  He denied a significant 
history of injury to his hips.  X-ray studies reportedly 
disclosed the presence of a small medial osteophyte in the 
left hip.  The veteran was diagnosed with greater 
trochanteric bursitis without evidence of intra-articular hip 
pathology.  The examiner opined that the veterans hip 
disability could be enhanced somewhat by his pes planus.

At the veterans July 1998 VA examination, he reported a 
history of left hip bursitis which had resolved with 
treatment.  X-ray studies reportedly showed minimal 
degenerative changes of the hips.  With respect to the 
etiology of the veterans complaints, the examiner indicated 
that it was unlikely that the bilateral hip disability was 
caused by the veterans service-connected pes planus, and he 
concluded that the bilateral hip disability was not 
significantly affected by the pes planus.

Although the veteran maintains that his bilateral hip 
disability was caused or chronically worsened by his service-
connected bilateral pes planus, the preponderance of the 
evidence is against his claim.  In this regard the Board 
notes that none of the medical evidence of record suggests 
that the veterans bilateral hip disability was caused by his 
service-connected pes planus, and the only medical evidence 
supportive of the veterans claim is the report of the July 
1996 VA examination, which suggests only that it is possible 
that the veterans bilateral hip disability could be enhanced 
somewhat by the veterans pes planus.  In contrast, a 
subsequent VA examination report directly addresses the 
etiology of the veterans bilateral hip disability and 
concludes that it was in fact unlikely that the veterans pes 
planus either caused or chronically worsened his bilateral 
hip disability.

In essence, the medical opinion supporting the veterans 
claim is only minimally supportive, and clearly provides no 
basis for concluding that it is at least as likely as not 
that his bilateral hip disability was caused or chronically 
worsened by his service-connected bilateral pes planus.  The 
other medical opinions addressing the etiology of the 
disability are clearly against the veterans claim.  The 
Board therefore finds that application of the evidentiary 
equipoise rule is not required in this case.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1998); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  38 U.S.C.A. § 5107.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veterans claim for service 
connection for bilateral hip disability on a secondary basis.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus disability is denied.

Entitlement to service connection for bilateral knee 
disability on a secondary basis is denied.

Entitlement to service connection for low back disability on 
a secondary basis is denied.

Entitlement to service connection for bilateral hip 
disability on a secondary basis is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
